DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's amendment and remarks, filed 11/28/21, are acknowledged.
	Claim 2 been amended.
	Claim 2, 53-60 are pending and are under examination.

The grounds of rejection have been modified only to address Applicant’s claim amendments.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 2 and 53-60 /are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0082687, in view of Basu et al., 2010, Peled et al., Nov. 18th, 2013, and Abraham et al., 2007 (all of record).
The ‘687 publication teaches a method to recover an antigen presenting cell and immune cell rich mixture (AIM) from peripheral blood mononuclear cells mobilized by administration of a CXCR4 antagonist such as Plerixafor to a human subject (see pages 3-5, in particular).  The ‘687 publication teaches collecting the peripheral blood 12 hours after administration of the CXCR4 antagonist, but that the timeframe can be shorted by those familiar with the art for more effective cell mobilization and collection (see paragraph 87, in particular).  The ‘687 publication teaches that AIM contains dendritic cells and CD4, CD8, and NK T cells (see paragraph 59, in particular).  The ‘687 publication teaches performing the method in a patient with cancer (see pages 4-5, in 
The ‘687 publication does not explicitly teach that the AIM cells comprise at least 90% T cells and dendritic cells, collecting 4-8 hours after administration, or administration of SEQ ID NO: 1 as the CXCR4 antagonist.
Abraham et al. teach that 4F-benzoyl-TNF14003 (i.e. SEQ ID NO: 1) is a CXCR4 antagonist that is more potent in its ability to mobilize peripheral blood than AMD3100 (i.e. Plerixafor). Abraham et al. teach mobilization of blood occurs within a few hours after administration (see page 2161, in particular).  Likewise, Peled et al. teach that BKT140 (i.e. SEQ ID NO: 1) is a CXCR4 antagonist that increases the number of lymphocytes in the blood, and is more potent and has a higher affinity compared to AMD3100/plerixafor (see pages 470 and 477, in particular).  Peled et al. teach that lymphocytes are mobilized within 8 hours after administration and can be maintained at increased levels for 24 hours, in a dose dependent manner (see page 475, in particular). Peled et al. teach effective doses of BKT140 of 0.3 mg/kg or 0.9 mg/kg (see page 474, right column , in particular).  Peled et al. teach said doses are effective in 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use TNF14003/BKT140, as taught by Abraham et al. and Peled et al., as the CXCR4 antagonist in the method of the ‘687 publication. The ordinary artisan at the time the invention was made would have been motivated to do so and have a reasonable expectation of success, since they teach that 4F-benzoyl-TNF14003 (i.e. SEQ ID NO: 1) is a CXCR4 antagonist that is more potent in its ability to mobilize peripheral blood than AMD3100 (i.e. Plerixafor).   Additionally, optimization of the timeframe and dosage for blood collection after administration would be routine and well within the purview of the ordinary artisan based on the teachings of the cited references.  In particular, the ‘687 publication specifically teaches mobilizing dendritic cells and T cells, and suggest timeframes of 12 hours, or that the period could be shortened for optimizing mobilization and collection. Abraham and Peled provide guidance and dosing for timeframes ranging from a few hours to 24 hours, in particular, within 4-8 hours, to mobilize lymphocytes and white cells in the blood.  Peled teach dosages of 0.3 mg/kg or 0.9 mg/kg (which are within, or very close to the claimed dosage range), are effective during the above timeframes. Furthermore, the cited references teach that the dose and timeframe after administration of administering CXCR4 antagonist can be varied to optimize the levels of lymphocytes and APCs mobilized from peripheral blood, i.e. the timeframe is a results effective variable for achieving peripheral blood mobilization.  Thus, obtaining white blood cells such as T cells and dendritic cells in a time frame of 4 hours with a 0.9 mg/kg dose, for example, would be obvious based on the teachings of the cited references.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Furthermore, although the ‘687 publication does not explicitly teach that the AIM comprises at least 90% T cells and dendritic cells, the reference teaches using FACs or magnetic beads to for enrichment, and teaches that cell types that should be included in the AIM include dendritic cells, CD4+, CD8+, and NKT cells.  It is well recognized in the art that FACS can be used for obtaining purities in .  
Applicant’s arguments filed 11/28/21 have been fully considered, but they are not persuasive.
Applicant argues that the claims are limited to a dosage and timeframe of administration of SEQ ID NO:1 that provides unexpected results.  Evidence cited includes Table 4 of the instant specification and the data in the declaration of Inventor Peled filed 3/4/21.  Applicant notes that the date presented in the declaration in Tables 1 and 2 are demonstrated to be statistically significant. 
Table 4 is data from humans using a 1 mg/kg dose of SEQ ID NO: 1, and is compared to prior art data with AMD3100 from DisPersio. The data in the specification demonstrate that SEQ ID NO: 1 induces higher amounts of blood cell mobilization (T cells, dendritic cells, and HSPC)
However, obtaining increased mobilization with SEQ ID NO: 1 as compared to AMD3100 is not unexpected since Peled teaches that BKT140 has a higher affinity for CXCR4 than AMD3100, which allows a greater effect on mobilization at equivalent molar doses, and that it is a highly effective mobilizer of lymphocyte cells (see pages 470, 477, Fig. 1, in particular).  Additionally, Peled also teaches obtaining mobilization of lymphocytes with an average of a 4 fold increase (see Fig. 4), which is not substantially different than the asserted unexpected increases cited in the specification. 
The data in the declaration are from mice treated with 12 mg/kg of SEQ ID NO: 1, which Applicant argues is equivalent to a 0.75 mg/kg dose in humans.  Even if data from a mouse with a dose of 12 mg/kg could be extrapolated to human subjects treated with 0.5-1mg/kg, as recited in the present claims, the data are not persuasive of unexpected results for several reasons.  
The data in Table 1 and 2, which Applicant notes are statistically significant, demonstrate that when comparing molar equivalent doses of SEQ ID NO: 1 (BL8040) 
Regarding the asserted unexpected change in the ratio of DC/T cells with SEQ ID NO: 1, as compared with AMD3100 (from 3 to 1.9) as presented in Table 3, this evidence is not demonstrated to be statistically or practically significant. Additionally, obtaining a slightly different ratio of DCs/T cells with different CXCR4 inhibitors, would be a difference in degree, but unexpected results that are probative of non-obviousness are those that are “different in kind and not merely in degree from the results of the prior art.” Iron Grip Barbell Co. v. USA Sports, Inc., 392 F.3d 1317, 1322 (Fed. Cir. 2004) (citation omitted).  Furthermore, “it should also be established that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.” See Ex Parte Gelles, 22 USPQ2d 1318 (BPAI 1992). See also McNeil-PPC, Inc. v. L. Perrigo Co., 337 F.3d 1362, 1370 (Fed. Cir. 2003) (finding alleged evidence of secondary considerations to have been properly discounted where, inter alia, cited study lacked statistical significance).  

No claim is allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY E JUEDES whose telephone number is (571)272-4471.  The examiner can normally be reached on M-F 7-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Amy E. Juedes							
Patent Examiner								
Technology Center 1600

/AMY E JUEDES/Primary Examiner, Art Unit 1644